DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
This application is in condition for allowance except for the presence of claims 9-13, 23 are directed to invention non-elected without traversed on 2/14/2022.  Accordingly, claims 9-13, 23 have been cancelled.
Claims 1-8, 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 14, 19 have not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claims including a robotic surgical device comprising identify, using one or more images of a surgical procedure captured by a camera during a robotic surgical procedure, one or more surgical tools used in the surgical procedure; predict, for at least one of the one or more images, one or more loaded surgical tools that are loaded during the surgical procedure and should be in a field of view of the camera; compare the one or more identified surgical tools with the one or more loaded surgical tools; determine that at least one of the one or more loaded surgical tools does not match any of the one or more identified surgical tools; and cause the at least one loaded surgical tool of the robotic surgical device to be disabled (as evidence in applicant’s disclosure in paragraphs 5, 66 and 68).
Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a method which has a similar claim limitation as allowable in apparatus claim 14 and is patentable for the above reasons.  Further, the closet prior art:  Lightcad et al U.S 2013/0172902, fail to teach or render obvious a robotic surgical device with the above required limitations.  For-example, Lightcad et al teach a robotic surgical device has a camera see paragraph 28, a RAM 232/233 excecuted by a processor which identify, using one or more images (see paragraph 29) of a surgical procedure and captured by the camera during a robotic surgical procedure (see abstract), fig. 3.  There is, however, no references or combination of references that discloses identify, using one or more images of a surgical procedure captured by a camera during a robotic surgical procedure, one or more surgical tools used in the surgical procedure; predict, for at least one of the one or more images, one or more loaded surgical tools that are loaded during the surgical procedure and should be in a field of view of the camera; compare the one or more identified surgical tools with the one or more loaded surgical tools; determine that at least one of the one or more loaded surgical tools does not match any of the one or more identified surgical tools; and cause the at least one loaded surgical tool of the robotic surgical device to be disabled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VI X NGUYEN/           Primary Examiner, Art Unit 3771